Title: To Thomas Jefferson from Timothy Pickering, 26 March 1797
From: Pickering, Timothy
To: Jefferson, Thomas


                    
                        Sir
                        Department of State
Philadelphia March 26. 1797.
                    
                    I have the honor to inclose a copy of the President’s proclamation for convening the Congress of the United States at this city on the 15th of next May; and to be with great respect your most obt. servant
                    
                        Timothy Pickering
                    
                